Name: Commission Regulation (EC) No 1152/94 of 20 May 1994 amending Regulation (EEC) No 886/87 on the notification by the Member States to the Commission of the information relating to imports of dessert apples
 Type: Regulation
 Subject Matter: plant product;  trade;  economic geography;  information and information processing;  tariff policy
 Date Published: nan

 21 . 5. 94 Official Journal of the European Communities No L 129/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1152/94 of 20 May 1994 amending Regulation (EEC) No 886/87 on the notification by the Member States to the Commission of the information relating to imports of dessert apples Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 38 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 886/87 (3), as last amended by Regulation (EEC) No 1517/89 (4), stipu ­ lates the notifications which the Member States must forward to the Commission to monitor imports of dessert apples ; whereas the tariff description of the products in question should be adapted to take account of the new tariff designation of products introduced by Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (5), which contains the combined nomenclature currently in force ; Whereas this Regulation should apply from the date of entry into force of Regulation (EEC) No 2505/92 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 886/87, the first subparagraph is replaced by the following : The Member States shall notify to the Commission, by country of origin, the quantities and values of the dessert apples falling within CN codes 0808 10 31 , 0808 10 33 , 0808 10 39, 0808 10 51 , 0808 10 53 , 0808 10 59 , 0808 10 81 , 0808 10 83 and 0808 10 89 which have been released for free circulation.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It will be applicable from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 338 , 31 . 12. 1993, p. 26 . (3) OJ No L 85, 28. 3 . 1987, p. 16. (4) OJ No L 148, 1 . 6. 1989, p . 52. O OJ No L 267, 14. 9 . 1992, p. 1 .